Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
This application is in condition for allowance except for the presence of claims 7-10 directed to invention non-elected without traverse.  Accordingly, claims 7-10 have been cancelled.
Please cancel claims 7-10.
The following is an examiner’s statement of reasons for allowance:
Claims 1-2, 4-6, 11-14 are allowed because Zhang et al. or Wang et al. appear to be the closest prior art references.  However, theses references fail to teach a moisture layer disposed on and encompass a peripheral area of the first inorganic layer and configured to moisten such that the moisture layer defines an enclosed structure enclosing the organic ink and moistening the peripheral area of the first inorganic layer so that the organic ink is evenly spread on the first inorganic layer prior to formation of the organic encapsulation layer; wherein an orthographic projection of the organic encapsulation layer within the enclosed structure of the moisture layer on the light-emitting substrate does not coincide with an orthographic projection of the moisture layer on the light-emitting substrate.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thanh Nguyen whose telephone number is (571) 272-1695, or by Email via address Thanh.Nguyen@uspto.gov.  The examiner can normally be reached on Monday-Thursday from 6:00AM to 3:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Yara Green, can be reached on (571) 270-3035.  The fax phone number for this Group is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pairdirect.uspto.gov. Should you have questions on access to thy Private PAIR system, contact the Electronic Business center (EBC) at 866-217-9197 (toll-free).
/THANH T NGUYEN/Primary Examiner, Art Unit 2893